Citation Nr: 0516554	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The veteran had active service from January 1968 to June 
1969.  He died on October [redacted], 1995.  By a January 2003 
Administrative Decision, the RO recognized the appellant as 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  (During the pendency of this appeal, the 
appellant relocated to an area served by the RO at Atlanta, 
Georgia.)  In that determination, the RO denied the 
appellant's claim of entitlement to service connection for 
the veteran's death.  The appellant disagreed and this appeal 
ensued.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1995; the immediate cause 
of death was arteriosclerotic cardiovascular disease.  

2.  Arteriosclerotic cardiovascular disease was first 
manifested many years after service.

3.  At the time of his death, the veteran was in receipt of 
service-connected compensation benefits for PTSD assigned a 
30 percent evaluation.  

4.  The cause of the veteran's death, arteriosclerotic 
cardiovascular disease, is not related to an incident of 
service or to service-connected PTSD; nor was service-
connected PTSD a material factor in causing the veteran's 
death.  


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease was neither 
incurred nor aggravated in service, may not be so presumed, 
and was not due to or the result of service-connected PTSD.  
38 U.S.C.A. §§ 110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2004).

2.  The veteran's death due to arteriosclerotic 
cardiovascular disease was not caused by a disability 
incurred in or aggravated by service, nor did service-
connected PTSD cause or contribute substantially or 
materially to cause death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The veteran died on October [redacted], 1995.  The death certificate 
showed arteriosclerotic cardiovascular disease as the 
immediate cause of death.  The certificate did not list any 
other disease or injury as a cause of death.  

During his service in Vietnam, the veteran was a machine 
gunner.  After his service, the VA granted service connection 
for PTSD (assigned a 30 percent evaluation) and denied 
service connection for bronchial asthma, passive-aggressive 
personality disorder, residuals of a shrapnel wound, and 
residuals of a head injury or a seizure disorder.  These 
determinations remained unchanged at the time of his death.  

The appellant filed her claim in October 1998 and maintained 
she was the common law spouse of the veteran.  By an August 
1999 Administrative Decision, VA initially denied that such a 
common law relationship had been established.  Later, in a 
January 2003 Administrative Decision, it determined such a 
relationship had been established, thereby providing her with 
standing to claim service connection for the cause of the 
veteran's death.  

As to the merits of the claim, the appellant argued in her 
May 2003 notice of disagreement that the service-connected 
PTSD "was clear and present as a contributing factor towards 
[the veteran's] death."  In her substantive appeal of 
February 2004, she noted the appellant was taking medications 
for ulcers, hypertension, and heart disease, all illnesses 
the veteran told her he had suffered from since his return 
from Vietnam, where he was exposed to Agent Orange.  She 
reported that the veteran's health deteriorated after his 
diagnosis of PTSD.  She further reported that diseases she 
believed were associated with the veteran's death included 
psychosis, dysthymia, post-traumatic osteoarthritis, and 
peptic ulcer disease, all of which contributed to his death.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312 (2004); see 38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).  

There is no allegation, and the evidence does not show, that 
the veteran was entitled to a total disability rating for 
compensation purposes for 10 years or more immediately 
preceding his death in October 1995.  Therefore, the 
appellant is not entitled to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 (West 2002).  Nor 
is there an issue of hypothetical entitlement to dependency 
and indemnity compensation under this law.  Marso v. West, 13 
Vet. App. 260 (1999).  

As noted above, the veteran died of heart disease and his 
sole service-connected disability was PTSD.  There is no 
evidence suggesting heart disease was present in service or 
compensably disabling within the first year after service.  
The remaining question in this case is whether the claims 
file includes medical evidence establishing a nexus, or 
connection, between the service-connected PTSD and the 
veteran's death.  The appellant maintains there is, though 
the record includes neither medical evidence of such a link 
nor any indication that the appellant has any qualification 
to establish such a connection.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (layperson's opinion alone 
cannot serve as medical evidence in the absence of a 
foundation based on education or other expertise).  The 
record includes VA clinical records in 1994 discussing the 
veteran's psychiatric treatment and one noted complaint of 
chest pain, but without reference to PTSD or any suggestion 
that the PTSD might have any effect on the cardiovascular 
system.  Records associated with a series of VA 
hospitalizations in 1991 discussed the veteran's heart 
disease found that year, but did not discuss PTSD as a 
predicate to the heart disease.  The record includes other VA 
and private treatment records prior to 1991 (in other words, 
prior to the veteran's death and his treatment for heart 
disease) that provide no indication of cardiac impairment).    

Moreover, since she submitted her claim in 1998 the appellant 
has not submitted any medical evidence attesting to a 
relationship between the service-connected heart disease and 
the veteran's death.  Her claim is based entirely on her own 
unsubstantiated contentions.  In view of the evidence showing 
the ultimately fatal arteriosclerotic cardiovascular disease 
was not manifested for 20 years or more after service, and 
the lack of any competent evidence in this case relating the 
service-connected PTSD to the veteran's heart disease or 
death, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

This case arose from the appellant's October 1998 claim 
seeking service connection for the cause of the veteran's 
death.  After adjudicating the threshold question of whether 
the appellant was the veteran's spouse for purposes of this 
claim, the RO issued to the appellant a February 2003 letter 
discussing the information and evidence necessary to 
substantiate the claim.  Including in this letter was 
notification that the appellant had to provide medical 
evidence of a relationship between a service-connected 
disability and the veteran's death.  By a February 2004 
statement of the case, the RO listed the evidence considered, 
the legal criteria for evaluating the claim, and the analysis 
of the facts as applied to those criteria, thereby again 
informing the appellant of the information and evidence 
necessary to substantiate the claim.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, VA 
and private treatment records, and documents received on 
multiple occasions from the appellant and her representative.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  

This case does not require VA to obtain a medical opinion 
addressing whether there is a medical connection between the 
service-connected PTSD and the veteran's death.  Procurement 
of such an opinion is necessary only "when such . . . 
opinion is necessary to make a decision on the claim".  
38 U.S.C.A. § 5103A (d)(1) (West 2002).  The necessity of 
such an opinion is triggered by the claimant's provision of 
evidence that a disability or death might be associated with 
active service.  38 U.S.C.A. § 5103A (d)(1)(B) (West 2002).  
In other words, the claimant is required to present evidence 
addressing the causality element of a claim prior to 
VA affording him or her a medical opinion.  As the appellant 
in this case has not provided any competent evidence that the 
veteran's PTSD is related to his heart disease that caused 
his death, VA is not required to obtain a medical opinion on 
this question.  Wells v. Principi, 326 F. 3rd. 1381, 1384 
(Fed. Cir. 2003).  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


